Fish, J.
1. Leave extending, from the appearance to the trial term of cases, the right of a particular attorney at law to resist motions to strike petitions or pleas filed by him, did not of itself confer upon him the right at the trial term to amend his pleadings in any case.
2. When, however, the only defect in a plea of non est factum, filed by such attorney at the appearance term, was that the same had not been sworn to, and the plaintiff did not at that term move to strike the plea on this ground, it was erroneous, when such a motion was made at the trial term, not to allow the plea to be amended by having the same properly verified. Ward v. Frick Co., 95 Ga. 804.

Judgment reversed.


All the Justices concurring.